IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


EMMANUEL JOEL BREADON,

              Appellant,

 v.                                                       Case No. 5D16-931

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 22, 2016

3.850 Appeal from the Circuit
Court for Marion County,
Jonathan D. Ohlman, Judge.

Patrick Michael Megaro, of Appeals Law
Group, P.A., Orlando, for Appellant.

No Appearance for Appellee.


PER CURIAM.

       Emmanuel Breadon appeals the summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for post-conviction relief. We affirm, except as to the claim that

trial counsel was ineffective by failing to explore and/or raise an insanity defense. The

trial court correctly found that Breadon had failed to allege that he was, in fact, insane at

the time of the offense. See Luckey v. State, 979 So. 2d 353, 354 (Fla. 5th DCA 2008).
However, rather than summarily denying the claim because of its facial insufficiency, the

trial court should have afforded Breadon the opportunity to amend. Id. at 355; see also

Spera v. State, 971 So. 2d 754 (Fla. 2007).

      AFFIRMED, in part; REVERSED, in part; and REMANDED.

TORPY, EVANDER and WALLIS, JJ., concur.




                                              2